IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00357-CR
No. 10-07-00041-CR
 
Freddie Lee Wallace,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 272nd District Court
Brazos County, Texas
Trial Court No. 05-03424-CRF-272
 

ORDER





 
            Freddie Lee Wallace was convicted of
Aggravated Sexual Assault on July 31, 2006 and sentenced to life in prison.  We dismissed his appeal because his notice of appeal was untimely, almost 5 months
late.  Wallace v. State, No. 10-07-00041-CR, 2007 Tex. App. LEXIS 3203 (Tex. App.—Waco April 25, 2007, no pet.) (not designated for publication).  Through a writ of habeas corpus made returnable to the Court of Criminal
Appeals, Wallace was granted an out-of-time appeal by the Court of Criminal
Appeals, and Wallace has now timely filed a notice of appeal with this Court.
            A clerk’s record was filed in the
previous appeal on February 7, 2007.  A supplemental clerk’s record was filed
in the previous appeal on April 3, 2007.  Accordingly, to save the trial court clerk time and expense of preparing an additional record, we order the clerk’s
record and the clerk’s supplemental record from the previous appeal, number 10-07-00041-CR, moved to and filed in appeal number 10-08-00357-CR.
            Because the reporter’s record and a
supplemental clerk’s record were filed November 17, 2008, the record on appeal is complete with the Clerk’s compliance with this order.  Appellant’s brief,
therefore, is due 30 days from the date of this order.  
 
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Order
issued and filed November 26, 2008
Do
not publish


cedure 37.3(b) provides that if an appellant fails to pay or make
arrangements to pay the clerk’s fee for preparation of the record, the Court may:
dismiss the appeal for want of prosecution, unless the appellant was entitled to proceed
without payments of costs.  The court must give the appellant a reasonable opportunity
to cure before dismissal.

Tex. R. App. P.  37.3(b).
      The Supreme Court denied Jon’s petition for review of our decision in the indigence appeal
on April 11, 2002.  After the time passed for the filing of a motion for rehearing in the Supreme
Court, we notified Jon by letter dated June 5 that he had ten days to pay the clerk’s fee for
preparation of the record or to make arrangements for payment of the clerk’s fee.  We warned him
that his appeal would be dismissed for want of prosecution if he did not make the necessary
arrangements for the filing of the clerk’s record.  Id. 37.3(b), 42.3, 44.3.  Jon has not responded
to our letter.  Therefore, this appeal is dismissed for want of prosecution.  Id. 37.3(b).
 
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed July 3, 2002
Do not publish
[CV06]